In a proceeding pursuant to CPLR 7511 to vacate or, in the alternative, to modify an arbitration award, the parties cross-appeal from a judgment of the Supreme Court, Queens County, entered July 10, 1964, which modified, and as so modified confirmed the arbitrator’s award. Judgment reversed on the law, without costs; award vacated; and a hearing ele novo directed before the same arbitrator at such time and place as may be fixed on 10 days’ written notice by the respondent union or by written stipulation of the parties. No questions of fact have been considered. In our opinion, the Justice at Special Term, “ being satisfied that the Arbitrator in rendering his award passed upon matters not submitted to him”, was without power to modify such award, to substitute a virtually new and contrary one in its place, and thereupon to “ confirm ” the award as so “modified.” We decide no other question. Christ, Acting P. J., Hill, Hopkins and Benjamin, JJ., concur; Rabin, J., not voting.